Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Earl Cottrell petitions for a ■writ of mandamus, alleging that the district court has unduly delayed ruling on his in forma pauperis application and his petition filed under 28 U.S.C, § 2254 (2012). He seeks an order from this court directing the district court to act. Because our review of the district court’s docket reveals that the district court granted Cottrell leave to proceed in forma pauperis and denied his § 2254 petition, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED